Order entered April 7, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00343-CV

                            IN THE INTEREST OF N.T., A CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-04-10316-Z

                                             ORDER
       Because the trial court determined appellant to be indigent and appointed her counsel, she

is presumed indigent for the duration of the suit, including the appeal, and may proceed without

advance payment of costs. See TEX. R. APP. P. 20.1(a)(3).

       We note the reporter’s record is overdue. Accordingly, we ORDER court reporter

Glenda Johnson to file the record no later than April 17, 2015. If necessary, the trial court must

arrange for a substitute reporter. See id. 28.4(b)(1).


                                                         /s/   ELIZABETH LANG-MIERS
                                                               JUSTICE